DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12, and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (8,308,413).

Regarding claims 1 and 32, Ford discloses a terminal attachment and method of use for unrolling a sod roll, configured to be used on an excavator jointed arm (60 – two jointed sections as seen in Figure 2.  First section connected near steering wheel, second section connected between first section and connector plate/hydraulic cylinders), comprising:
A connector plate (24) operably connectable via a backside to the excavator jointed arm (via 16/30)
An angle arm (22), with one side and a second side, operably attached to a front side of the connector plate (depending on extension/retraction of various cylinders, angle arm can be considered to be attached to “front side” of connector plate (24))
A shaft (26) fixedly attached to and extending from the one side of the angle arm (22)
Connecting the sod roller terminal attachment to the excavator jointed arm (via 16,30)
Inserting the shaft into a pipe in the sod roll, so as to support the sod roll with the excavator jointed arm
Positioning the sod roll, with the excavator jointed arm, on or near a surface on which the sod roll is to be unrolled
Moving the excavator arm, with the sod roll supported thereon, so as to unroll the sod roll on the surface


Regarding claims 2, and 33, Ford discloses at least one pin connector on the connector plate, configured to be operably connectable to the excavator jointed arm (pivotal connections between the arm and the attachment seen in Figures 1-4).

Regarding claims 3, and 34, the shaft has a length of at least 2’ to 7’ (Figure 1).

Regarding claims 4-5, the angle arm (22,24) is operably attached to the connector plate at about 90° to the connector plate (Figure 3).

Regarding claims 6, the angle arm is operably attached at or near a side edge or the center of the connector plate (Figure 7).


Regarding claim 35, the shaft is configured on the angel arm approximately perpendicular to the connector plate (perpendicular to central hub (52) of the connector plate).

Regarding claims 11 and 12, the shaft is attached to a second side of the angle arm and colinear with the top portion of the angle arm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (8,308,413) in view of Himmelberg (7,464,894).

Regarding claims 8, 9, 36, 37, Ford discloses the invention as described above, but fails to disclose tubular flange caps for maintaining the sod roll on the shaft.  Like Ford, Himmelberg also discloses a sod roll laying attachment.  Unlike Ford, Himmelberg discloses tubular flange caps (42) and a tightening screw (44) to hold the flange cap on the shaft to maintain the sod roll on the shaft.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize flange caps in place of or in addition to the pivotable retaining bar shown in Ford as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to ensure that the sod roll remains on the shaft during use.

Regarding claims 10 and 38, the combination fails to specifically disclose if the tightening screw (44) is a set screw or a screw that threads directly into the sod roll shaft.  It would have been an obvious matter of art recognized equivalence to utilize a threaded connection to the shaft, a set screw, a bolt/nut or any other fastening element to hold the tubular flange on the shaft, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by the combination of Ford and Himmelberg.


Allowable Subject Matter
Claims 16-23 and 25-28, 39-45 are allowed.


Response to Arguments
Applicant's arguments filed 6/22/22 with respect to claims 1-6 and 8-12 have been fully considered but they are not persuasive.  Applicant argues that Ford does not teach a “single jointed arm.” This limitation is more specific than the current claims. Further, Ford does teach a “jointed arm” albeit different from the jointed arm of the current invention.  Arms (60) of Ford include a jointed portion connected between lower arm (60) and actuators (Figure 1).  Further, applicant does not claim that the invention must have a “single” jointed arm. “Consisiting of” language would be required to prevent the use of a reference with multiple arms.  
It is further noted that the connector plate indication has been changed from element 30 in the previous rejection to element 24 to read on the current claims.  Further structure is needed to define the current invention over the cited references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671